Citation Nr: 0535015	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-23 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for right foot pain, residual of excision of 
plantar wart and Morton's neuroma.  

2.  Entitlement to an initial compensable rating for muscle 
contraction headaches (claimed as a migraine.)


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel








INTRODUCTION

The veteran served on active duty from July 1996 to July 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
Travel Board hearing was scheduled to be held in June 2005 
before a Veterans Law Judge; however, subsequent to 
requesting that this hearing be postponed and relocated, the 
appellant notified the RO that she no longer desired the 
requested hearing.  Accordingly, the Board concludes that the 
appellant has effectively withdrawn her request for such a 
hearing.  38 C.F.R. §§ 20.702(d), 20.704(d) (2005).


FINDINGS OF FACT

1.  The veteran's service-connected right foot pain, residual 
of excision of plantar wart and morton's neuroma, is 
currently manifested by subjective complaints of pain with 
trace swelling, tenderness, and diminished sensation. 

2.  The veteran's muscle contraction headache disability 
(claimed as migraine) is manifested by subjective complaints 
of headaches, but without evidence of prostrating attacks. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the veteran's right foot pain, residual of excision of 
plantar wart and morton's neuroma, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5279, 5283, 5284 (2005). 

2.  The criteria for entitlement to a compensable rating for 
the veteran's muscle contraction headache disability (claimed 
as migraine) have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Diagnostic 
Code 8100 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Ratings

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).






Right Foot

The appellant's right foot pain, residual of excision of 
plantar wart and morton's neuroma, is evaluated as 10 percent 
disabling pursuant to Diagnostic Code 5279 in VA's Schedule 
for Rating Disabilities, for anterior metatarsalgia (Morton's 
disease), unilateral or bilateral.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5279.  The 10 percent rating has been in 
effect since July 2002, with the exception of a temporary 
total convalescence evaluation from January 21, to February 
28, 2003, that is not at issue before the Board at this time.   

A January 2003 private Surgical Pathology Report and 
Operative Note reflect that the veteran underwent excision of 
Morton's neuroma, right third innerspace.  

An April 2003 report of VA examination notes that the veteran 
underwent an excision of a plantar wart and then complained 
of paresthesias to the fourth toe in May 2001.  The veteran 
reported that she remained symptomatic after excision of the 
plantar wart and her symptoms were eventually diagnosed as 
Morton's neuroma.  At the time of examination, the veteran 
complained of right foot pain upon weightbearing as well as 
numbness, tingling, and some swelling of the third and fourth 
toes.  She complained that it felt as if she had a "pea" on 
the bottom of her foot.  

Examination revealed a well healed surgical scar over the 
dorsal aspect of the right foot between the third and fourth 
metatarsal heads.  There was trace swelling of the third and 
fourth toes, which were tender to palpation and had full 
range of motion.  Lateral compression of the metatarsal heads 
was productive of pain and there was some diminished 
sensation to light touch over the lateral aspect of the third 
toe and the medial aspect of the fourth toe.  Reflexes were 
intact in the lower extremities.  The diagnoses included 
chronic right foot pain as residual of excision of plantar 
wart and Morton's neuroma.  

With respect to Deluca, the examiner noted that there was no 
pain on any range of motion testing and the veteran does not 
push off of the ball of the foot during weightbearing.  The 
examiner commented that it is conceivable that pain could 
limit function during flareups or with increased use such as 
with weightbearing; however, it is not feasible to attempt to 
express any of these in terms of additional limitation of 
motion as these matters cannot be determined with any degree 
of medical certainty.  

In her written communications to VA, the veteran has reported 
that she is on her feet for more than eight hours per day 
and, as a result of pain and swelling in both feet, she is 
unable to work the next day.  She states that this disability 
limits her from going to work on a regular basis and 
performing her job to the fullest potential.  

As noted above, the veteran's right foot pain, residual of 
excision of plantar wart and morton's neuroma, is evaluated 
as 10 percent disabling pursuant to Diagnostic Code 5279.  
Diagnostic Code 5279 provides that anterior metatarsalgia 
(Morton's disease) unilateral or bilateral, is rated as 10 
percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5279.  A rating of 10 percent is the highest available under 
Diagnostic Code 5279.

The VA Rating Schedule provides other Diagnostic Codes for 
rating foot disability.  Specifically, Diagnostic Code 5284, 
provides the rating criteria for rating foot injuries.  A 
moderate foot injury warrants a 10 percent disability 
evaluation.  A moderately severe foot injury warrants a 20 
percent disability evaluation and a severe foot injury is 
assigned a 30 percent disability evaluation.  A 40 percent 
disability evaluation will be assigned for actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

As this is an initial rating claim, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  See Fenderson at 126.  

The evidence of record demonstrates that the veteran' right 
foot disorder is productive of pain upon weightbearing and 
may result in some functional limitation.  However, the 
record simply does not reflect that the veteran's foot 
disorder is productive of symptomatology analogous to a 
moderately severe injury of the foot.  Such findings are not 
reflected in the April 2003 VA examination report.  

The Board finds that the service-connected right foot 
disability is manifested by pain which is within the realm of 
symptomatology contemplated by the currently assigned 
separate 10 percent rating.  Accordingly, the Board concludes 
that the criteria for disability ratings higher than 10 
percent for the appellant's right foot disability are not 
met. 

The Board has also considered limitations imposed by pain.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has consistently 
complained of pain of the right foot.  However, the VA 
examiner, in April 2003, stated that there was no pain on any 
range of motion testing and that the appellant had pain upon 
weightbearing.  Accordingly, any pain affecting function of 
the right foot, as a residual of excision of plantar wart and 
morton's neuroma, is not shown to a degree beyond that 
contemplated by the current schedular evaluation assigned to 
this disability.  Moreover, although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule in this case 
does not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1996).  It is important for the 
veteran to understand that without taking into account 
consideration of pain, the current evaluation could not be 
justified. 

Headaches

The veteran's service-connected headache disability is 
currently rated as noncompensable under Diagnostic Code 8100 
which provides a 10 percent rating for migraine headaches 
with characteristic prostrating attacks averaging one in two 
months over the last several months and a noncompensable 
rating for less frequent attacks.  38 C.F.R. § 4.124(a), 
Diagnostic Code 8100.

Upon VA neurological examination in April 2003, in addition 
to a history of experiencing "normal headaches" for most of 
her life, the veteran complained of a five or six year 
history of experiencing momentary shooting pain in the 
suboccipital region which at time will recur.  The frequency 
of this pain varies from several times a day to none at all 
for several weeks.  She reported that the pain occurs for no 
obvious reason and is an intense, momentary sensation. 

Neurological examination was essentially normal and the 
impression of the examiner was that the veteran has 
occasional muscle contraction headaches which do not really 
present any particular problem for her.  The examiner further 
noted that the veteran's description of her symptoms was more 
like suboccipital neuralgia and not migraine.  

Upon review of the claims file and examination of the 
veteran, the examiner concluded that the veteran has never 
had to miss work because of her headaches and, other than 
being uncomfortable when they occur, she has never been put 
to bed with them.  

In her written communications to VA, the veteran has reported 
that her headache disability limits her from going to work on 
a day-to-day basis.  She has also stated that she experiences 
migraines at least once per week and intense shooting pain 
three to four times per month.  When she experiences these 
symptoms, the veteran reported that all she can do is sit or 
lay down.  She reported that medication does not help her 
symptoms, she blacks out to where she is unable to see, and 
she is forced to leave work or not go in at all.  

Upon consideration of the foregoing, the Board finds that, 
although the veteran may suffer from headaches on a frequent 
basis, the evidence is against a finding that the attacks are 
characteristic prostrating attacks.  The rating criteria 
under Diagnostic Code 8100 looks not only to frequency but 
also to the severity of the headaches.  After reviewing the 
totality of the evidence, the Board is left with the 
impression that the headaches do not actually result in 
prostrating attacks.  The Board finds that the medical 
examination report outweighs the veteran's contentions. 

Although the veteran seems to report frequent headaches which 
force her to sit or lay down, her descriptions do not appear 
to show characteristic prostrating attacks averaging one in 
two months over the last several months.  In this regard, it 
is noted that, during the April 2003 VA examination, the 
examiner noted the veteran's headache symptoms and complaints 
and concluded that she has never been put to bed with them.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the criteria for a 
compensable rating have been met. 

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claims for an increased rating for 
her right foot pain, as a residual of excision of plantar 
wart and morton's neuroma, and muscle contraction headaches.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claims.  
38 C.F.R. § 4.3.  The appeal is denied.  

The Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  In order to comply with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), the notice to the veteran must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Court 
stated that this new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In a letter dated in February 2003, prior to the May 2003 
rating action on appeal, the RO informed the veteran of the 
evidence necessary to substantiate her claims, and of her and 
VA's respective obligations to obtain specified different 
types of evidence.  

In May 2003, the service connection claims for the veteran's 
right foot impairment and headache disorder was granted; the 
veteran's appeal of the ratings assigned is a "downstream" 
issue from that of entitlement to service connection.  
Grantham v. Brown, 114 F .3d 1156 (1997).  VA's General 
Counsel has held that VA is not required to provide separate 
38 U.S.C.A. § 5103(a) notice with regard to "downstream" 
issues, where the notice was provided in connection with the 
original claim.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The 
Board is bound by the General Counsel's holding.  38 U.S.C.A. 
§ 7104(c) (West 2002).  Nevertheless, in a letter dated in 
February 2004, the RO informed the veteran of the evidence 
necessary to substantiate her higher rating claims and of her 
and VA's respective obligations to obtain specified different 
types of evidence.  The February 2004 letter asked the 
veteran to submit any evidence in her possession pertaining 
to the claim.  

The July 2003 statement of the case informed the veteran more 
specifically of the reasons for the denial of her claims, the 
relevant law and regulations, and the evidence upon which the 
decisions were based.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  Service medical records have been 
received, and VA and private treatment records have been 
obtained, and an examination was provided.  In addition, a 
March 2004 statement from the veteran reflects that she has 
no other evidence.  

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

The appeal is denied as to both issues.


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


